UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-4926


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

           v.

UGLJESA PANTIC,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:06-cr-00479-NCT)


Argued:   October 29, 2008                  Decided:   January 23, 2009


Before WILKINSON and DUNCAN, Circuit Judges, and Richard            D.
BENNETT, United States District Judge for the District              of
Maryland, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: K. E. Krispen Culbertson, Greensboro, North Carolina,
for Appellant.     Patrick Auld, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee. ON BRIEF:
Anna Mills Wagoner, United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Ugljesa Pantic appeals his conviction on charges of making

materially          false    statements    on    his    United    States      immigration

applications in violation of 18 U.S.C. § 1546(a), specifically

failure        to    report    his    military    service    in        the   Army   of   the

Republika Srpska (the “VRS”) during the Bosnian Civil War of

1992-1995.             During        pretrial     hearing        and     trial,     Pantic

unsuccessfully challenged the admissibility of military records

that        were    seized    from   the   Zvornik      Brigade    headquarters          that

revealed his former military service in the VRS.                              Because the

district court did not abuse its discretion in admitting the

records as authenticated under Fed. R. Evid. 901 and within the

Fed. R. Evid. 803(8) hearsay exception for public records, we

affirm. 1



                                            I.

        The        International       Criminal        Tribunal        for   the    Former

Yugoslavia (the “ICTY”) in The Hague investigates alleged war

crimes that occurred during the Bosnian Civil War.                              (J.A. 35,

180.)        The ICTY investigated the July 1995 Srebrenica massacre,

        1
       The related case of United States v. Vidacak, No. 07-4904
(4th Cir. Jan. 23, 2009), concerns the same issue with respect
to the admissibility of military documents seized from the
Zvornik Brigade headquarters.

                                             2
wherein       elements          of     the    VRS,       primarily         from    the    Zvornik     and

Bratunac       Brigades,             over-ran        a       United       Nations    safe-area        and

executed thousands of Bosnian Muslims.                                    In the spring of 1998,

ICTY agents executed a search warrant at the Zvornik Brigade

headquarters and seized various military records.                                           (J.A. 43,

201.)        The ICTY provided a list of persons who served in the VRS

to     the     Department              of     Homeland           Security’s          Department        of

Immigration          and        Customs       Enforcement             (“ICE”),       to    be      cross-

referenced against a database of refugees.                                     As a result of this

inquiry, it was determined that Pantic had served in the VRS.

(J.A. 217.)

        On December 11, 2006, ICE agents located Pantic at his home

and with the aid of an interpreter, Pantic waived his Miranda

rights and admitted that he served in the VRS during the Bosnian

Civil        War     and        that    he     had           knowingly      falsified        his     U.S.

immigration applications to conceal that service.                                        (J.A. 281-83,

307-14.)

        On    April        4,    2007,       Pantic          filed    a    motion    in     limine     to

exclude,           inter        alia,        four        exhibits         of      military       records

indicating Pantic’s military service during 1992-1995.                                              (J.A.

11-14.)        The district court held a pre-trial hearing jointly

with    two        defendants          in    related         cases    to    consider       the     issue.

(J.A. 16-173.)                  The records were ultimately admitted at trial
                                                         3
over   Pantic’s      objection.      (J.A.    46-47.)       Richard       Butler,    a

military    analyst    and    researcher      with   the   ICTY,       testified    to

demonstrate the authenticity of the records and explained his

involvement     in   the    seizure,    cataloguing,       and    storage    of    the

records from the Zvornik Brigade headquarters.                    (J.A. 31, 176.)

At the close of trial, Pantic was found guilty and sentenced to

time served with three years of supervised release and a special

assessment of $100.         (J.A. 341-46.)



                                        II.

       This Court “review[s] decisions to admit evidence for abuse

of discretion.”       United States v. Forrest, 429 F.3d 73, 79 (4th

Cir. 2005).       Accord United States v. Bostian, 59 F.3d 474, 480

(4th Cir. 1995); United States v. Russell, 971 F.2d 1098, 1104

(4th Cir. 1992).        “Under the abuse of discretion standard, this

Court may not substitute its judgment for that of the district

court;     rather,    [it]    must     determine     whether       the    [district]

court’s    exercise    of    discretion,      considering        the   law   and   the

facts, was arbitrary or capricious.”               United States v. Mason, 52

F.3d 1286, 1289 (4th Cir. 1995).

                                        A.

       Pantic   contends      that     the    district      court        abused    its

discretion in admitting the military records since they were

improperly authenticated.            He claims that the records are not

                                         4
self-authenticating       under       Fed    R.      Evid.   902(3),    and     that   the

district   court     failed      to   make       a   finding   that     the    purported

military records were “public documents.”                      In addition, Pantic

argues that the Government failed to show sufficient indications

of   reliability     to   meet    the       authentication      requirements         under

Fed. R. Evid. 901(a).          He notes that Government witness Richard

Butler did not testify as to how the records were created and

their specific history prior to their seizure in 1998.

      To satisfy the burden of authentication under Fed. R. Evid.

901(a), a proponent need only present “evidence sufficient to

support    a   finding    that    the       matter     in    question    is    what    the

proponent claims.” 2       Fed. R. Evid. 901(a).                The district court

plays a gate-keeping role in assessing whether the proponent has

established     a   suitable     foundation          from    which    the     jury   could

reasonably find that the evidence is authentic.                         United States

v. Branch, 970 F.2d 1368, 1371 (4th Cir. 1992).                        The proponent’s

burden of authentication is slight--only a prima facie showing

is required.        See United States v. Goichman, 547 F.2d 778, 784

(3d Cir. 1976) (“There need only be a prima facie showing, to


      2
       Despite the attention provided by Pantic to the issue, the
Government never contended that the military records qualified
as self-authenticating documents under Fed. R. Evid. 902(3).
Since we find that the records were sufficiently authenticated
under Fed. R. Evid. 901, we need not address the issue with
respect to Rule 902(3).



                                             5
the    court,        of     authenticity,          not    a     full        argument      on

admissibility.”).            See   also,     Weinstein’s        Federal       Evidence     §

901.02[3]      (2008)       (“Generally      speaking,        the     proponent      of    a

proffered exhibit needs only to make a prima facie showing that

the exhibit is what the proponent claims it to be.”).

       The district court did not abuse its discretion in finding

that   the     Government      satisfied         its   burden    of    authentication.

Richard      Butler’s       testimony     was      independently        sufficient        to

establish      a    prima     facie     case      that   the     military      documents

revealed Pantic’s participation in the VRS during the Bosnian

Civil War.         Butler testified in detail about his involvement in

the seizure, cataloguing, and storage of the records from the

Zvornik Brigade headquarters.                Although he never accounted for

the history of the documents prior to their seizure, under Rule

901, a proponent need not establish a perfect chain of custody

for documentary evidence to support their admissibility.                             United

States    v.    Cardenas,      864    F.2d       1528,   1531       (10th    Cir.    1989)

(“deficiencies in the chain of custody go to the weight of the

evidence,      not    its     admissibility;           once     admitted,      the     jury

evaluates the defects, and based on its evaluation, may accept

or disregard the evidence.”).                    Indeed, sufficient indicia of

reliability existed to support the admissibility of the records.

The documents were found where they would be expected to be

found--the         Zvornik     Brigade       headquarters           that      was    still

                                             6
functioning       at    the       time     of    the       search.         They     bore       unique

indexing numbers that rendered them readily identifiable as VRS

records from the Bosnian Civil War.                          Pantic, on the other hand,

has offered no basis for inferring that the records were forged

or altered.

                                                 B.

       Pantic also argues that the military records should have

been excluded as inadmissible hearsay and that the exception set

forth in Fed. R. Evid. 803(8) is not applicable under the facts

of the case.           However, we find that the records clearly fall

within the hearsay exception of Fed. R. Evid. 803(8) in that

they     constitute         “[r]ecords,           reports,           statements,          or     data

compilations,          in    any    form,        or    public        offices       of     agencies,

setting      forth          (A)     the         activities           of     the      office       or

agency . . . .”               Pantic contends that this exception is not

applicable       since       the     records          at     issue      cannot      be    said    to

constitute       “public       documents.”                 But    this     argument       is     both

unsupported       and       unavailing--courts                   regularly        admit     foreign

records pursuant to this exception.                          See, e.g., United States v.

Demjanjuk,       367    F.3d       623,    631        (6th       Cir.     2004)    (Nazi       German

Service Identity Card); United States v. Garland, 991 F.2d 328,

334-35    (6th    Cir.       1993)       (Ghanian          judgment);       United       States    v.

Grady,    544    F.2d       598,     604    (2d       Cir.        1976)    (Northern        Ireland

constabulary firearms report).

                                                  7
        The    contents     of   the   military         records    themselves        confirm

that they are records of the activities of the VRS, and contrary

to     Pantic’s       suggestion,      Rule        803(8)       does    not    require    a

sponsoring witness.           See, e.g., United States v. Doyle, 130 F.3d

523, 546 (2d Cir. 1997); United States v. Loyola-Dominguez, 125

F.3d        1315,    1318   (9th     Cir.     1997).           Nonetheless,      Butler’s

testimony regarding the seizure, cataloguing, and storage of the

records,       and    his   identification         of    the     documents    based    upon

their       indexing    numbers      and    their       distinctive      characteristics

further       reinforced     their     qualification           under    the   Rule   808(8)

hearsay exception.



                                            III.

       The      district     court     did    not        abuse    its     discretion     in

admitting the military records revealing Pantic’s involvement in

the VRS. 3      Accordingly, we affirm.

                                                                                 AFFIRMED




        3
       Pantic argues that because the foreign military documents
were inadmissible, his confession was also inadmissible under
the corpus delicti rule, as established in United States v.
Sapperstein, 312 F.2d 694 (4th Cir. 1963). (Appellant Br. 25.)
Under this rule a defendant’s “extrajudicial confession must be
corroborated as to the corpus delicti.”    Sapperstein, 312 F.2d
at 696.   However, because we hold that the district court did
not err in admitting the VRS records, Pantic’s corpus delicti
claim is moot.



                                             8